            Case 1:17-cv-11837-PBS Document 28 Filed 10/02/18 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


TIMMY SMITH,                          )
                                      )
                Plaintiff,            )
       v.                             )               CIVIL ACTION
                                      )               NO. 17-11837-PBS
MASSACHUSETTS BAY,                    )
TRANSPORTATION AUTHORITY.             )
                                      )
                Defendant.            )


                                              ORDER

       The defendant Massachusetts Bay Transportation Authority filed a Motion to Dismiss

(Docket No. 25) on September 6, 2018, and the date for filing an opposition in accordance with

the Federal Rules of Civil Procedure, September 25, 2018, has passed. It is hereby ORDERED

that the plaintiff’s opposition, if any, shall be filed by October 19, 2018 or the motion will be

deemed unopposed



                                                      / s / Judith Gail Dein
                                                      Judith Gail Dein
                                                      United States Magistrate Judge
DATED: October 2, 2018
